Citation Nr: 1523282	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for right hip bursitis, to include as secondary to the service-connected right ankle disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral knee disorder, to include as secondary to the service-connected right ankle disability.

3.  Entitlement to service connection for right hip bursitis, to include as secondary to the service-connected right ankle and lumbar spine disabilities.

4.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected right ankle and lumbar spine disabilities.

5.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for a left foot disorder, to include as due to the service-connected right ankle disability.

8.  Entitlement to an initial compensable rating for right distal triceps tendonitis.

9.  Entitlement to an earlier effective date prior to March 3, 2011, for the grant of service connection for right distal triceps tendonitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2008 to July 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the April 2013 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issues of (1) service connection for right hip bursitis, (2) service connection for a bilateral knee disorder, (3) service connection for a left foot disorder, and (4) an initial compensable rating for right distal triceps tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 2012 rating decision denied the claims of service connection for right hip bursitis and a bilateral knee disorder. 

2.  The evidence received since the January 2012 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for right hip bursitis and a bilateral knee disorder.

3.  The Veteran does not have a currently-diagnosed right or left shoulder disorder.

4.  The Veteran's claim for entitlement to service connection for a right arm disorder was received by VA on March 3, 2011.

5.  There is no evidence of a claim for entitlement to service connection for a right arm disorder prior to March 3, 2011.


CONCLUSIONS OF LAW

1.  The January 2012 rating decision, which denied the claims for service connection for right hip bursitis and a bilateral knee disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The evidence received subsequent to the January 2012 rating decision is new and material; the claim for service connection for right hip bursitis is reopened. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).

3.  The evidence received subsequent to the January 2012 rating decision is new and material; the claim for service connection for a bilateral knee disorder is reopened. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).

4.  A right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  A left shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  The criteria for an effective date earlier than March 3, 2011, for the grant of service connection for a right arm disorder (right distal triceps tendonitis) have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of Service Connection Claims

The Veteran was denied service connection for right hip bursitis and a bilateral knee disorder in a January 2012 rating decision because hip and knee disorders were found not to be related to service or caused or aggravated by the service-connected right ankle disability.  He was provided notice of the decision and of his appellate rights.  He filed a timely notice of disagreement, and the RO issued a statement of the case (SOC) in January 2013; however, he did not respond with a substantive appeal or additional evidence within 60 days.  Therefore, the January 2012 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In September 2013, the Veteran filed an application to reopen the claims.  In a November 2013 rating decision, the RO found that new and material evidence had not been received to reopen the claims.  He filed a timely notice of disagreement in December 2013.

A claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the January 2012 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 2012 rating decision consisted of VA treatment records from February 2011 to November 2011 and a November 2011 VA examination with an addendum opinion dated in January 2012.  

The evidence received subsequent to the January 2012 rating decision includes, in pertinent part, the Veteran's September 2013 statement where he contends that his right hip and knee disorders may be related to his service-connected right ankle or lumbar spine degenerative disc disease disabilities.  The new evidence also includes a February 2014 statement from M.B., a fellow service member that served with the Veteran in Iraq.  In his statement, M.B. noted that he took a photograph of the Veteran during service while the Veteran was on crutches (the photograph was also submitted as new evidence).  

M.B. stated that the Veteran walked with a "bad limp" for the remaining time they were in Iraq.  He also noted that he remembered that the Veteran sought medical attention for complaints relating to his back, arm, knee, and hip.  M.B. specifically stated that "because he [the Veteran] hurt his back and hip, some of us in the platoon gave him the nickname "Old Man."  M.B. stated that he personally escorted the Veteran to medical appointments several times while in Iraq.  

New evidence submitted after the January 2012 rating decision also includes an October 2013 VA examination that discusses the etiology of the Veteran's hip and knee disorders as related to his service-connected back disability.

The Board has reviewed the evidence since the January 2012 rating decision and has determined that it is new, as it was not of record prior to the issuance of the January 2012 rating decision.  The evidence, moreover, is material within the meaning of applicable law and regulations because it is probative of the issue at hand.  Specifically, the statement from M.B. provides some evidence that the Veteran's right hip and knee disorders first manifested in service.  Further, as the Veteran now contends that his right hip and knee disorders may be related to his service-connected back disability (which was not a service-connected disability at the time of the January 2012 rating decision), this new assertion is also material to the issues of service connection for a right hip and bilateral knee disorders.  

For these reasons, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claims for service connection for right hip bursitis and a bilateral knee disorder.  38 C.F.R. § 3.156(a).  Accordingly, the claims are reopened.

Service Connection for Right and Left Shoulder Disorders

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran does not have a "chronic disease" as listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran maintains that he has a bilateral shoulder disorder that is related to service, or alternatively, to his service-connected back or arm tendinitis disabilities.  Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence of record does not demonstrate any diagnosed shoulder disorder. 

The evidence includes service treatment records, which are absent for any complaints, treatment, or diagnoses of a shoulder disorder.  Further, the Veteran was afforded a VA shoulder examination in January 2013.  After an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner opined that there was no diagnosable chronic disabling shoulder disorder.  The Veteran was noted to have a "mild" right distal triceps tendinitis, but no shoulder problems.  

In a following March 2013 VA examination, the examiner conducted a physical examination and opined that the Veteran did not have a disabling shoulder disorder at that time.  The RO obtained a medical opinion in November 2013 to assist in determining whether the Veteran's right shoulder disorder was related to his service-connected back or right distal triceps disabilities.  The VA examiner reviewed the evidence of record and opined that the Veteran's distal triceps muscle functions for extension of the elbow had no function in elevation or abduction of the shoulder.  Further, the examiner stated that degenerative disc disease of the lumbar spine would have no role in movement of the shoulder.  A diagnosis of a right or left shoulder disorder was not provided.  

The Veteran submitted a private January 2014 report from nurse practitioner L.A.  Upon physical examination, the right shoulder exhibited tenderness and spasm, but the Veteran had normal range of motion, no deformity, and normal strength.  L.A. noted right shoulder pain, but did not provide a diagnosis of a right or left shoulder disorder.

VA treatment records dated in October 2013, December 2013, and December 2014 demonstrate complaints and notations of shoulder pain; however, these treatment records do not show a diagnosed shoulder disorder.  The October 2013 VA treatment record also showed that X-ray findings of the shoulders were "absolutely normal for age."

The Board finds that the evidence of record, to include service treatment records and post-service treatment records, does not demonstrate any diagnosed shoulder disorder.  The Veteran has reported shoulder pain; however, pain, in the absence of an associated diagnosed disease pathology, is not a ratable entity or a "disability" for VA service connection purposes.  See, e.g. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).  Accordingly, based on the evidence of record, the Board finds that the Veteran does not have a currently-diagnosed right or left shoulder disorder.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 
3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed bilateral shoulder disorder.  As such, the weight of the evidence of record does not satisfy the elements of service connection under the criteria of 38 C.F.R. § 3.303 because it shows that the Veteran does not have a currently-diagnosed shoulder disorder.  

For these reasons, the Board finds that a preponderance of the evidence is against the aspect of the Veteran's claims for service connection for a right or left shoulder disorder, to include as secondary to a service-connected disability, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application. 

Earlier Effective Date for the Grant of Service Connection for
Right Distal Triceps Tendonitis

The Veteran contends that he is entitled to an effective date earlier than March 3, 2011, for the award of service connection for right distal triceps tendonitis.  Evidence shows that he filed a claim for service connection for a right arm disorder on March 3, 2011.  The RO assigned the March 3, 2011, date of claim as the effective date for the award of service connection. 

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

After a review of the contentions and evidence in this case, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to March 3, 2011.  The March 3, 2011, claim is the earliest correspondence from the Veteran in the claims file regarding the right arm disorder.  There is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for a right arm disorder prior to March 3, 2011.  

In sum, the Board finds that prior to March 3, 2011, there was no pending claim for service connection for a right arm disorder or right distal triceps tendonitis.  As such, an effective prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, there is no dispute.  Even if the Veteran asserted that entitlement arose prior to the date of the claim, the date of the claim, March 3, 2011, is the later of the two dates, and is the appropriate effective date. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  As there is no legal basis for assignment of any earlier effective date than March 3, 2011, the Board finds that an earlier effective date for the grant of service connection for right distal triceps tendonitis is not warranted.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The Veteran's previously denied claims for service connection for right hip bursitis and a bilateral knee disorder are reopened, as explained below.  The reopened claims on appeal are being remanded for further development.  As such, there is no prejudice to the Veteran and no further discussion of the VCAA is required.

Regarding the claims for an earlier effective date prior to March 3, 2011, for the grant of service connection for right distal triceps tendonitis and service connection for a right and left shoulder disorder, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a timely letter dated March 2011, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  Further, the issues on appeal were readjudicated in August 2013 and January 2014 statements of the case (SOC).  As such, even if there were a procedural defect in the timing of the secondary service connection VCAA notice, the defect was cured as the RO provided substantial constant-complying VCAA notice, and the claims were readjudicated as evidence by the SOCs.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication).

The Veteran's available service treatment records, post-service treatment records, a January 2014 report from nurse practitioner L.A., his statements, and a February 2015 statement from a fellow service member are associated with the claims file.  He was also afforded VA examinations in connection with his service connection claims for right and left shoulder disorders in January 2013, March 2013, and November 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA opinions provided considers all the pertinent evidence of record, the Veteran's reported statements, and provided a complete rationale for the opinions stated. 

The Board notes that some of the Veteran's service treatment records are unavailable for review.  See June 2011 VA memorandum (Formal Finding of Unavailability of Service Records).  The Board is aware that, when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In this case, however, the claims for service connection for a right and left shoulder disorder are denied based on a lack of a current disability.  As such, service treatment records (even if partially unavailable) are not relevant to establishing a present disability.  Further, the claim for an earlier effective date is also not affected by the unavailability of service treatment records.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence having been received, the claim for service connection for right hip bursitis is reopened.

New and material evidence having been received, the claim for service connection for a bilateral knee disorder is reopened.

Service connection for a right shoulder disorder, to include as secondary to a service-connected disability, is denied.

Service connection for a left shoulder disorder, to include as secondary to a service-connected disability, is denied.

An earlier effective date prior to March 3, 2011, for the grant of service connection for right distal triceps tendonitis is denied.


REMAND

Service Connection for Right Hip and Bilateral Knee

As discussed above, the Board has reopened the claims for service connection for a right hip and bilateral knee disorders.  The evidence includes a February 2014 statement from M.B., a fellow service member that served with the Veteran in Iraq.  In his statement, M.B. stated that the Veteran walked with a "bad limp" for the remaining time they were in stationed in Iraq.  M.B. also noted that he remembered that the Veteran went to seek medical attention for complaints relating to his back, arm, knee, and hip.  M.B. stated that he personally escorted the Veteran to medical appointments several times while in Iraq.  The February 2014 statement also noted that because the Veteran "hurt his back and hip" during service, the platoon had given him the nickname of "Old Man."  

The Veteran was afforded VA examinations in November 2011 and October 2013.  The November 2011 VA examiner opined that the right hip disorder was less likely than not caused or aggravated by the service-connected right ankle disability.  The October 2013 VA examiner opined that the right hip and left knee disorders were less likely than not caused or aggravated by the service-connected back disability.  The October 2013 VA examiner did not provide an opinion as to the right knee.  Further, the VA examiners did not render an opinion as to whether the disorders were first incurred in service or were otherwise related to service.  

The Board notes that given the statement by M.B., which demonstrates some evidence that symptoms of the Veteran's right hip and knee disorders first manifested in service, the Board finds that a medical opinion is warranted to assist in determining whether the Veteran's right hip and/or bilateral knee disorder are directly related to service.  Notably, the Veteran has not explicitly limited his claims to secondary service connection.  


Service Connection for Left Foot Disorder

The Veteran maintains that he has a left foot disability as a result of his service-connected right ankle disability. 

In a September 2013 VA foot examination, the Veteran reported pain in his left foot in different places.  He also reported toe numbness and heel pain.  X-rays of the left foot showed mild second through fifth hammertoe deformities.  After review of the claims file and examination of the Veteran, the examiner opined that the Veteran's left foot condition was less likely than not proximately due to or the result of or aggravated by his service-connected right ankle musculoligamentous strain.  In support of this opinion, the examiner stated that there was no gross deformity of the right ankle on examination.  Further, recent X-rays of the right ankle were normal.  He did not have an antalgic gait and inspection of the calves demonstrated no hypertrophy or atrophy.  The left foot examination showed no gross deformity other than mild hammertoe deformities. Recent left foot X-rays were unremarkable.  

In a private January 2014 progress note by nurse practitioner L.A., a physical examination revealed tightness of the left posterior foot fascia and the Veteran was diagnosed with left foot plantar fasciitis.  L.A. then opined that a review of the information, as well as the Veteran's symports, made it "reasonable" that the Veteran's left foot disorder "could" be related to the initial right ankle injury in the event that he did not have adequate healing, which affected his gait.  L.A. noted that the Veteran's right foot pointed outward with walking.  L.A. recommended a formal gait assessment or orthopedist referral for further evaluation. 

Given the new diagnosis of left foot plantar fasciitis, the Board finds that a VA medical opinion is warranted to assist in determining whether the Veteran's left foot plantar fasciitis is either caused or aggravated by the service-connected right ankle disability.  


Increased Rating for Right Distal Triceps Tendonitis

The Veteran was last afforded a VA examination in March 2013 regarding his right distal triceps tendonitis disability.  VA treatment records reflect that he was evaluated in October 2013 for pain in his right upper arm and shoulder region.  He was diagnosed with right biceps tendonitis and was offered injections if physical therapy did not resolve the problem.  The most recent SOC regarding the right arm disability is dated in August 2013 and did not consider this evidence (i.e., August 2013 SOC lists that only VA treatment records from November 2009 to March 2013 were reviewed).  Further, as it appears that the Veteran is undergoing physical therapy and possible injections for his right arm disability, the Board finds that he should be afforded a new examination to assist in determining the current level of severity of his right arm disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records not already of record and associate them with VBMS.

2.  Schedule the Veteran for an examination to assist in determining the etiology of the Veteran's right hip and bilateral knee disorders, to include currently-diagnosed right hip bursitis and bilateral knee chondromalacia.  Then, after reviewing all pertinent documents in the claims file and obtaining a complete medical history from the Veteran, the examiner should offer an opinion as to the following:

(a)  Whether it is as least as likely as not 
(i.e., 50 percent or greater probability) that the Veteran's right hip bursitis and/or bilateral knee chondromalacia was incurred in or is otherwise related to service.  

(b)  Whether it is as least as likely as not 
(i.e., 50 percent or greater probability) that the Veteran's right hip bursitis and/or bilateral knee chondromalacia is caused or aggravated by a service-connected disability, to include the right ankle and lumbar spine disabilities.

Note:  The term "aggravation" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

A complete rationale should be provided for the opinions given.  If the requested medical opinions cannot be given, the examiner should state the reason(s) why.

3.  Schedule the Veteran for an examination to assist in determining the nature and etiology of the left foot disorder, to include plantar fasciitis.  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  The examiner should offer an opinion as to the following:

(a)  For any disability found relating to the Veteran's left foot, to include plantar fasciitis, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was incurred in or is otherwise related to service.

(b)  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left foot disability, to include plantar fasciitis, is either caused or aggravated by the service-connected right ankle disability.

All opinions should be accompanied by a clear rationale. If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

4.  Schedule the Veteran for an examination in order to assess the current severity of his right distal triceps tendonitis disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the electronic claims file should be reviewed by the VA examiner in connection with the examination.

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


